Name: 2004/302/EC: Commission Decision of 30 March 2004 on a financial contribution from the Community to expenditure incurred by Greece in establishing the Community vineyard register (Text with EEA relevance) (notified under document number C(2004) 1070)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  cooperation policy;  economic policy;  EU finance
 Date Published: 2004-04-02

 Avis juridique important|32004D03022004/302/EC: Commission Decision of 30 March 2004 on a financial contribution from the Community to expenditure incurred by Greece in establishing the Community vineyard register (Text with EEA relevance) (notified under document number C(2004) 1070) Official Journal L 098 , 02/04/2004 P. 0057 - 0058Commission Decisionof 30 March 2004on a financial contribution from the Community to expenditure incurred by Greece in establishing the Community vineyard register(notified under document number C(2004) 1070)(Only the Greek text is authentic)(Text with EEA relevance)(2004/302/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register(1), and in particular Article 9(3) thereof,After consulting the European Agricultural Guidance and Guarantee Fund Committee,Whereas:(1) Article 9(1) of Regulation (EEC) No 2392/86 states that the Community is to contribute 50 % of the actual cost of establishing the Community vineyard register in the Member States and of the investment in data-processing facilities needed to manage the register.(2) On the basis of Article 9(3) of that Regulation, an advance has been paid to Greece. It will be deducted from the Community contribution.(3) According to Article 9(4) of that Regulation, Articles 8 and 9 of Council Regulation (EC) No 1258/1999(2) apply to the Community financing for establishing the register.(4) Greece has sent the Commission, by letters of 15 February 2001 and 3 November 2003, the documents needed to decide on the amount to be defrayed as expenditure incurred in establishing the register.(5) The Commission has carried out the inspections provided for in Article 9(2) of Regulation (EC) No 1258/1999.(6) Only expenditure incurred in preparing a usable register is eligible for a Community contribution. In the light of verifications made on the basis of the documents sent by Greece, the reference chart for the entire area under vines was not established on the territory of that Member State within the time limit set. The expenditure declared by Greece does not satisfy the requirements under the rules and may not be funded by the Community.(7) According to Article 4 of Regulation (EEC) No 2392/86, the register is to be established in its entirety not later than six years following the date of entry into force of that Regulation. Article 4(4) of the Regulation, inserted by Article 1 of Council Regulation (EC) No 1549/95(3), provides that Member States which, on 1 July 1995, have not yet established a vineyard register or which have only established a partial register shall, before 31 December 1996, establish reference charts covering the entire area under vines.(8) The deadline for establishing the register in Greece was extended to 31 December 2000.(9) An assessment of the amount to be defrayed and the amount to be excluded on grounds of failure to comply with Community rules was sent to Greece on 9 August 2002. The letter from Greece dated 3 November 2003 does not alter the assessment made by the Commission,HAS ADOPTED THIS DECISION:Article 1The Community shall contribute towards the expenditure incurred by Greece in establishing the Community vineyard register the amount shown in the table attached to this Decision.Article 2This Decision is addressed to the Hellenic Republic.Done at Brussels, 30 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 208, 31.7.1986, p. 1. Regulation as last amended by Regulation (EC) No 1631/98 (OJ L 210, 28.7.1998, p. 14).(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 148, 30.6.1995, p. 37.ANNEX>TABLE>